Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/502,830 filed on 07/03/2019. 
Claims 1 – 30 are pending and ready for examination.


Priority
This application is a continuation of International application no. PCT/CN2017/070187 filed on 01/04/2017.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/03/2019, 02/19/2020, 06/11/2020, 09/03/2020 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 – 8, 11 – 13, 18 – 20, 23 – 24, 27 and 29 – 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (PARK hereinafter referred to PARK) (US 2019/0297638 A1).

Regarding claim 1, PARK teaches a communication method (Title, Method and device for transmitting or receiving data in next generation wireless access network), comprising: 
starting, by a terminal device, a preconfigured timer ([0010], a time domain scheduling configured for each user equipment; Fig.1 and [0064], scheduling time interval P. Here, the time interval P is a preconfigured timing period. Therefore, it is considered as preconfigured timer for a terminal device. The timer starts as soon as the communication starts); and
[0065], user equipment is defined to monitor the dynamic puncturing indication channel/dynamic pre-emption indication signal which is transmitted from the base station) in a preconfigured target frequency monitoring area ([0061], number of OFDM symbols forming the corresponding time domain scheduling interval P is Q; [0063], The base station indicates to the eMBB user equipment, any k OFDM symbol (s) to be used for the ULLC traffic transmission/reception among the Q OFDM symbols allocated for downlink (or uplink) data transmission/reception of the corresponding eMBB through the dynamic puncturing indication channel/dynamic pre-emption indication signal. Here, regarding Fig.1, the Q OFDM symbols is a preconfigured target frequency monitoring area) within a duration of the timer ([0065], dynamic puncturing indication channel/dynamic pre-emption indication signal is transmitted within the time domain scheduling unit at a constant period in the time domain scheduling interval, P. Therefore, the preemption indication information transmitted within a duration of the timer), wherein the resource preemption indication information is used to indicate a resource that is preempted by other traffic in an evolved mobile broadband traffic (eMBB) resource (as mentioned above, k OFDM symbols/ resource is preempted by the ULLC traffic/ other traffic in eMBB resource (Q symbols)), the eMBB resource is a time-frequency resource used to schedule eMBB traffic ([0054], time/frequency resources is based on the optimal scheduling unit for each usage scenario and time/frequency resources of the corresponding region are allocated according to the usage scenarios for each user equipment; [0004], eMBB is a usage scenario; therefore, the eMBB resource is a time-frequency resource used to schedule eMBB traffic), the other traffic is different from the eMBB traffic ([0004] – [0007], an enhanced mobile broadband (eMBB) and an ultra-reliable low latency communication (URLLC) are two different usage scenarios. Therefore, the URLLC/ other traffic is different from the eMBB traffic).

Regarding claim 13, PARK teaches a terminal device (Title, Method and device for transmitting or receiving data in next generation wireless access network. Fig.7, user equipment 700), comprising: 
a processor (Fig.7 and [0097], controller 720), configured to start a preconfigured timer ([0010], a time domain scheduling configured for each user equipment; Fig.1 and [0064], scheduling time interval P. Here, the time interval P is a preconfigured timing period. Therefore, it is considered as preconfigured timer for a terminal device. The timer starts as soon as the communication starts); and 
a transceiver (Fig.7 and [0098], receiver 710 and [0100], transmitter 730), configured to monitor resource preemption indication information transmitted by a network device ([0065], user equipment is defined to monitor the dynamic puncturing indication channel/dynamic pre-emption indication signal which is transmitted from the base station) in a preconfigured target frequency monitoring area ([0061], number of OFDM symbols forming the corresponding time domain scheduling interval P is Q; [0063], The base station indicates to the eMBB user equipment, any k OFDM symbol (s) to be used for the ULLC traffic transmission/reception among the Q OFDM symbols allocated for downlink (or uplink) data transmission/reception of the corresponding eMBB through the dynamic puncturing indication channel/dynamic pre-emption indication signal. Here, regarding Fig.1, the Q OFDM symbols is a preconfigured target frequency monitoring area) within a duration of the timer ([0065], dynamic puncturing indication channel/dynamic pre-emption indication signal is transmitted within the time domain scheduling unit at a constant period in the time domain scheduling interval, P. Therefore, the preemption indication information transmitted within a duration of the timer), wherein the resource preemption indication information is used to indicate a resource that is preempted by other traffic in an evolved mobile broadband traffic (eMBB) resource (as mentioned above, k OFDM symbols/ resource is preempted by the ULLC traffic/ other traffic in eMBB resource (Q symbols)), the eMBB resource is a time-frequency resource used to schedule eMBB traffic ([0054], time/frequency resources is based on the optimal scheduling unit for each usage scenario and time/frequency resources of the corresponding region are allocated according to the usage scenarios for each user equipment; [0004], eMBB is a usage scenario; therefore, the eMBB resource is a time-frequency resource used to schedule eMBB traffic), the other traffic is different from the eMBB traffic ([0004] – [0007], an enhanced mobile broadband (eMBB) and an ultra-reliable low latency communication (URLLC) are two different usage scenarios. Therefore, the URLLC/ other traffic is different from the eMBB traffic).

Regarding claim 27, PARK teaches a network device (Title, Method and device for transmitting or receiving data in next generation wireless access network. Fig.6, base station 600), comprising: 
a processor (Fig.6 and [0094], controller 610), configured to determine ([0094], controller 610 is configured to control the overall operations of the base station) resource preemption indication information ([0065], user equipment is defined to monitor the dynamic puncturing indication channel/dynamic pre-emption indication signal which is transmitted from the base station), wherein the resource preemption indication information is used to indicate a resource preempted by other traffic in an evolved mobile broadband traffic (eMBB) resource ([0063], The base station indicates to the eMBB user equipment, any k OFDM symbol (s) to be used for the ULLC traffic transmission/reception among the Q OFDM symbols allocated for downlink (or uplink) data transmission/reception of the corresponding eMBB through the dynamic puncturing indication channel/dynamic pre-emption indication signal. Here, k OFDM symbols/ resource is preempted by the ULLC traffic/ other traffic in eMBB resource (Q symbols)), the eMBB resource is a time-frequency resource used to schedule eMBB traffic ([0054], time/frequency resources is based on the optimal scheduling unit for each usage scenario and time/frequency resources of the corresponding region are allocated according to the usage scenarios for each user equipment; [0004], eMBB is a usage scenario; therefore, the eMBB resource is a time-frequency resource used to schedule eMBB traffic), the other traffic is different from the eMBB traffic ([0004] – [0007], an enhanced mobile broadband (eMBB) and an ultra-reliable low latency communication (URLLC) are two different usage scenarios. Therefore, the URLLC/ other traffic is different from the eMBB traffic).

Regarding claims 6, 18 and 29, PARK teaches all the features with respect to claims 1, 13 and 27, respectively as outlined above.
PARK further teaches
receiving, by the terminal device/ receive, second indication information from the network device (/ transmit second indication information to the terminal device) ([0009], a method of transmitting/receiving data by a base station in a next-generation radio access network, includes configuring a time domain scheduling unit composed of OFDM symbols for each user equipment, allocating a downlink data channel transmission resource with the time domain scheduling unit for a first user equipment. Here, configuration of a time domain scheduling unit is a second indication), wherein the second indication information is used to indicate the duration of the timer (Fig.1 and [0060], length of the scheduling unit of the time domain for a downlink (or uplink) data channel of an arbitrary eMBB user equipment is P. therefore, duration of timer is P).

Regarding claims 7, 19 and 30, PARK teaches all the features with respect to claims 1, 13 and 27, respectively as outlined above.
PARK further teaches
receiving, by the terminal device/ receive, third indication information transmitted by the network device (/ transmit third indication information to the terminal device) ([0009], a method of transmitting/receiving data by a base station in a next-generation radio access network, includes configuring a time domain scheduling unit composed of OFDM symbols for each user equipment. Here, OFDM symbol information is a third indication), wherein the third indication information is used to indicate a location of the target frequency monitoring area in a system frequency resource area (Fig.1 and [0061], number of OFDM symbols forming the corresponding time domain scheduling interval P is Q; [0063], The base station indicates to the eMBB user equipment, any k OFDM symbol (s) to be used for the ULLC traffic among the Q OFDM symbols allocated ….  As mentioned above, the Q OFDM symbols is the preconfigured target frequency monitoring area; therefore, the third indication information indicates a location of the target frequency monitoring area).

Regarding claims 8 and 20, PARK teaches all the features with respect to claims 1 and 13, respectively as outlined above.
PARK further teaches
in a case that the resource preemption indication information is monitored by the terminal device in the target frequency monitoring area ([0065], user equipment is defined to monitor the dynamic puncturing indication channel/dynamic pre-emption indication signal; [0063], The base station indicates to the eMBB user equipment, any k OFDM symbol (s) to be used for the ULLC traffic transmission/reception among the Q OFDM symbols allocated for downlink (or uplink) data transmission/reception of the corresponding eMBB through the dynamic puncturing indication channel/dynamic pre-emption indication signal. As mentioned above, the Q OFDM symbols is the target frequency monitoring area), determining, by the terminal device, a first resource preempted by the other traffic in the eMBB resource of the terminal device according to the resource preemption indication information (Regarding Fig.1 k punctured/ preempted OFDM symbols is a first resource preempted by the other traffic).

Regarding claims 11 and 23, PARK teaches all the features with respect to claims 1 and 13, respectively as outlined above.
PARK further teaches
wherein the resource preemption indication information is used to indicate an area where the resource preempted by the other traffic is located (Regarding Fig.1 k punctured/ preempted OFDM symbols indicate an area where the resource preempted by the other traffic is located).

Regarding claims 12 and 24, PARK teaches all the features with respect to claims 1 and 13, respectively as outlined above.
PARK further teaches
wherein the resource preemption indication information is used to indicate a time-frequency resource block comprised in the resource preempted by the other traffic (Regarding Fig.1 k punctured/ preempted OFDM symbols indicate a time-frequency resource block comprised in the resource preempted by the other traffic).

Regarding claim 26, PARK teaches all the features with respect to claim 13 as outlined above.

wherein the target frequency monitoring area is within a resource area where the eMBB resource is located (Fig.1 and [0062], among the Q OFDM symbols forming the scheduling unit for the downlink / uplink data defined for eMBB user equipment, the base station uses a part of time resource (i.e., any k OFDM symbol(s), k<Q) for urgent URLLC traffic transmission/reception. As mentioned above, the Q OFDM symbols is the target frequency monitoring area and this is for eMBB traffic; therefore, the target frequency monitoring area is within a resource area where the eMBB resource is located).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2 – 4, 14 – 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of LEE et al. (LEE hereinafter referred to LEE) (US 2014/0119198 A1).

Regarding claims 2 and 14, PARK teaches all the features with respect to claims 1 and 13, respectively as outlined above.
PARK does not specifically teach
in a case that a trigger condition of the timer is reached, starting, by the terminal device, the timer (/ start the timer in a case that a trigger condition of the timer is reached.
However, LEE teaches (Title, Operation with various timers in a wireless communication system)
in a case that a trigger condition of the timer is reached, starting, by the terminal device, the timer (/ start the timer in a case that a trigger condition of the timer is reached) ([0099], UE starts the first timer, when a triggering event for starting the first timer occurs. Therefore, timer is started after a trigger condition of the timer is occurred/ reached).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK as mentioned in claims 1 and 13 and further incorporate the teaching of LEE to add methods for an LEE, abstract and [0012]).

Regarding claims 3 and 15, combination of PARK and LEE teaches all the features with respect to claims 2 and 14, respectively as outlined above.
PARK does not specifically teach
receiving, by the terminal device/ receive, first indication information transmitted by the network device, wherein the first indication information is used to configure the trigger condition of the timer.
However, LEE teaches 
receiving, by the terminal device/ receive, first indication information transmitted by the network device, wherein the first indication information is used to configure the trigger condition of the timer ([0102], the triggering event for drx-Inactivity timer is receiving a PDCCH indicating a new transmission (DL or UL). Therefore, UE receives PDCCH (i.e. an indication) by the network device to configure the trigger condition of the timer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK as mentioned in claims 2 and 14 and further incorporate the teaching of LEE to add methods for an operation with various timers. The motivation for doing so would have been to provide operation of a user equipment (UE) with various timers that saves power in a wireless communication system (LEE, abstract and [0012]).

Regarding claims 4 and 16, combination of PARK and LEE teaches all the features with respect to claims 2 and 14, respectively as outlined above.
PARK does not specifically teach
wherein the trigger condition of the timer is that the terminal device starts demodulating a downlink control signaling, and the in a case that a trigger condition of the timer is reached, starting, by the terminal device, the timer comprises: 
starting, by the terminal device/ start, the timer when the terminal device begins to demodulate the downlink control signaling.
However, LEE teaches 
wherein the trigger condition of the timer is that the terminal device starts demodulating a downlink control signaling ([0102], UE has to decode the received PDCCH), and the in a case that a trigger condition of the timer is reached, starting, by the terminal device, the timer comprises: 
starting, by the terminal device/ start, the timer when the terminal device begins to demodulate the downlink control signaling ([0099], the UE starts the first timer and monitors the PDCCH from subframe n+1 to subframe n+X, when a triggering event for starting the first timer occurs at the subframe n. [0102], the triggering event for drx-Inactivity timer is receiving a PDCCH indicating a new transmission (DL or UL). The UE is required to start monitoring PDCCH based on drx-Inactivity timer after receiving the PDCCH indicating that new transmission. However, in order for the UE to recognize the reception of PDCCH indicating the new transmission, the UE has to decode the received PDCCH. Therefore, the timer starts when the terminal device begins to decode/ demodulate the PDCCH/ downlink control signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK as mentioned in claims 2 and 14 and further incorporate the teaching of LEE to add methods for an operation with various timers. The motivation for doing so would have been to provide operation of a user equipment (UE) with various timers that saves power in a wireless communication system (LEE, abstract and [0012]).

Regarding claim 28, PARK teaches all the features with respect to claim 27 as outlined above.
PARK does not specifically teach
transmit first indication information to the terminal device, wherein the first indication information is used to indicate a trigger condition of the timer.
However, LEE teaches (Title, Operation with various timers in a wireless communication system)
transmit first indication information to the terminal device, wherein the first indication information is used to indicate a trigger condition of the timer ([0102], the triggering event for drx-Inactivity timer is receiving a PDCCH indicating a new transmission (DL or UL). Therefore, UE receives PDCCH (i.e. an indication) by the network device to configure the trigger condition of the timer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK as mentioned in LEE, abstract and [0012]).




Allowable Subject Matter
Claims 5, 9 – 10, 17, 21 – 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
PARK et al. (Pub. No. US 2019/0349795 A1) – “Method and apparatus for transmitting and receiving downlink pre-emption indication data in next generation wireless network” discloses a method for supporting effective multiplexing for data traffic between services in a network configured to provide the eMBB service, the mMTC service and the URLLC service together. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474